BIJUR, J.
The action is to recover wages for the balance of a month in the first part of which plaintiff was discharged. He testified that his salary was “$75 a month.” Hé was discharged on the 10th of September and was paid $25 for a third of the month. It is well settled in this state that “a stipulation as to the method of payment, such as monthly,” in the absence of the fixing of a definite period of service, constitutes only a hiring at will. Watson v. Gugino, 204 N..Y. 535, 98 N. E. 18, 39.L. R. A. (N. S.) 1090, approving Martin v. N. Y. Life Ins. Co., 148 N. Y. 117, 42 N. E. 416.
The judgment must be reversed, with costs, and the complaint dismissed, with costs. All concur.